Citation Nr: 0533908	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-05 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right inguinal hernia, with scar.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel











INTRODUCTION

The veteran served on active duty from September 1955 to 
October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) in November 2002, February 2003 and January 
2004, which denied the veteran's claim for an increased 
initial evaluation in excess of 10 percent for service-
connected right inguinal hernia, with scar.

The February 2003 rating decision granted service connection 
for right inguinal hernia, with scar, evaluated as 
noncompensably disabling, effective March 2, 2001.  
Thereafter, the veteran entered a notice of disagreement as 
to the assignment of the initial rating.  The January 2004 
Decision Review Officer (DRO) decision, issued in connection 
with the statement of the case, granted an initial rating, to 
10 percent, for the veteran's service-connected right 
inguinal hernia, with scar, effective March 2, 2001.

This claim was remanded by the Board in January 2005 for 
additional development consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), to obtain new VA examinations 
and to obtain outstanding medical records.  The Appeals 
Management Center (AMC) has complied with the directives in 
the Board remand and this claim has been returned to the 
Board for further adjudication.

On a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Since the grant of a 10 percent rating is not 
a full grant of the benefit sought on appeal, and since the 
veteran did not withdraw his claim of entitlement to an 
increased rating, the matter remains before the Board for 
appellate review.



On the May 2005 VA examination, the examiner noted that the 
veteran had a large ventral hernia.  The veteran stated that 
he believed the reason for his examination was to determine 
whether he was eligible for service connection for the 
ventral hernia.  As such, the issue of service connection for 
a ventral hernia is referred back to the RO for further 
adjudication.


FINDING OF FACT

The right inguinal hernia repair scar has been manifested 
primarily by tenderness; is not poorly nourished with 
ulceration; is less than 77 square centimeters in area, and 
does not produce substantial limitation of function and it 
has not affected the motion of a body part;  an inguinal 
hernia or related genitourinary symptoms have not been 
demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
inguinal hernia with scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§  3.321(b)(1), Part 4, 
4.7, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 (prior to 
August 30, 2002); Diagnostic Codes 7801, 7802, 7803, 7804 
(effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In April 2001 the RO issued a VCAA letter addressing the 
elements necessary to substantiate a claim for service 
connection.  In January 2005 following the Board's remand, 
the AMC issued a VCAA letter informing the veteran of VA's 
duety regarding increased rating claims.

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  The January 2005 letter to the veteran 
informed him that to obtain an increased evaluation, he must 
submit evidence showing that his service-connected right 
inguinal hernia had increased in severity.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  The January 
2005 letter informed the veteran that VA was responsible for 
obtaining relevant records from any Federal agency.  This was 
to include records from the military, VA medical centers 
(including private facilities where VA authorized treatment) 
or the Social Security Administration.  The letter also 
informed the veteran that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency.  This 
included records from State or local governments, private 
doctors and hospitals or current or former employers.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2005).  The January 2005 letter requested the veteran 
provide VA with evidence to substantiate his claim that his 
service-connected condition had worsened.  This evidence 
could include statements from doctors containing physical and 
clinical findings, the results of any laboratory tests or x-
rays and the dates of examinations and tests.  The veteran 
was also informed he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observation in what manner the veteran's 
disability had become worse.  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2005).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2005).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
July 2002 letter informed him that additional information or 
evidence was needed to support his claim, and asked him to 
send the information or evidence to the RO.  In addition, the 
January 2004 and August 2005 Supplemental Statements of the 
Case contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which included such notice.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
VA has fulfilled its duty to assist the veteran.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

II.  Background

On the veteran's service enlistment examination on November 
8, 1955, the Standard Form (SF) 88 noted that the veteran's 
abdomen and viscera were normal.  On the veteran's enlistment 
SF 89, the veteran noted that he was in good health and did 
not suffer from stomach, liver or intestinal trouble, gall 
bladder trouble, gall stones or appendicitis.  The examiner 
deemed the veteran qualified for enlistment.

On March 6, 1956 the veteran was admitted as an emergency 
patient due to a sudden onset of an irreducible right 
inguinal mass.  Physical examination revealed the veteran to 
be entirely normal except for the presence of a right 
inguinal hernia.  Complete blood count, urinalysis, Kahn test 
and chest  x-rays were within normal limits.  On March 9, 
1956 under adequate spinal anesthesia, a large right indirect 
inguinal hernia was repaired.  The veteran made a normal 
post-operative recovery and was discharged on March 22, 1956 
to full duty.

On the veteran's separation examination in October 1957, the 
examiner noted that the herniaplasty of March 1956 was well-
healed and not considered disabling.  The veteran was deemed 
qualified for separation, requiring neither treatment nor 
hospitalization.

Medical records from an unidentified medical facility dated 
May 1971 detailed the veteran's surgery for bilateral direct 
inguinal hernias.  D.L.B., M.D. noted that the veteran was 
lifting something heavy at work and experienced pain in the 
left groin and suddenly noticed a mass protruding from this 
area.  The veteran reported that he underwent surgery for his 
right inguinal hernia in March 1956 and in 1968.  The 
operative report detailed the procedure and the veteran 
recovered fully.

Medical treatment records from St. Mary's Hospital in 2000 
were also submitted by the veteran.  These records detailed 
the veteran's treatment for many other medical conditions, 
but did not address the veteran's hernia.

The veteran submitted medical evidence from Fairfield 
Memorial Hospital, dated January 2001.  These records 
detailed the veteran's treatment for his uncontrolled 
diabetes mellitus, Type II.  A notation made by D.S., M.D. 
stated that the veteran was significant for herniorrhaphy in 
June 1994.  No other mention of the veteran's hernia 
condition was made.

The veteran participated in a VA examination in October 2002.  
Upon physical examination the abdominal wall appeared to be 
normal.  The veteran's abdomen was slightly enlarged due to 
over-eating and bloating of gas.  There was an inguinal scar 
on the right side and there was very slight evidence of a 
sliding type hernia that was very small and hard to detect.  
The inguinal area was not enlarged.  It was not edematous.  
There was no induration but it was slightly tender.  The 
examiner did not note any other abnormality in the penis, 
scrotum or testicles and nothing wrong with either leg or 
either inguinal area.

The examiner's impression was right inguinal hernia repair 
times four and mesh placed in the right inguinal hernia area 
in 1994.  The examiner did not note any real evidence of 
disability; however, the examiner was unable to determine 
what level of pain the veteran experienced.  The current 
inflammation and pain that the veteran did have was related 
to his right inguinal hernia that he had repaired four times.

In January 2005 the veteran submitted a letter from his 
private physician, H.C., M.D. regarding an umbilical hernia.  
The physician stated that before the veteran would have 
surgery, he should be evaluated by cardiology due to the 
veteran's history of coronary artery disease status post 
myocardial infarction, diabetes mellitus, Type II, 
hypertension, hyperlipidemia, etc.  The physician did not 
make any statements regarding the veteran's right inguinal 
hernia.

A VAMC St. Louis clinic note dated in February 2005 noted 
that the veteran had filed an appeal to obtain compensation 
for his ventral hernia.  The examiner noted that the hernia 
had been stable and present for the prior 50 years.  There 
was no change in the condition of the hernia.  At the time of 
the examination, the ventral hernia was reducible, but tender 
to palpation.  It extended along the ventral abdomen with a 
bulging visible protrusion below the umbilicus.

The veteran participated in a VA examination in May 2005.  
The veteran stated that he had right inguinal hernia repairs 
done five times.  He stated that the initial repair was while 
he was in service in 1956.  He stated that he had four 
additional repairs since that time, lastly in 1994.  The last 
procedure was reinforced with mesh and the veteran indicated 
he had no further problems.  Operative notes were not 
available for review on any of the aforementioned procedures.  
He denied chronic constipation and abdominal pain.  He did 
have some pain on straining to lift heavy objects or with 
coughing.  He denied any noted bulge.  He did note a numb, 
tingling sensation along the scar on the right groin, though 
he stated the scar was well-healed and was without problems 
after healing.  He also indicated that he had occurrence of a 
ventral or umbilical hernia.  He stated he first noticed a 
bulge near his belly button in approximately 1957.  The 
veteran denied any pain at rest due to the ventral herniation 
but did complain of a mild discomfort with cough or strain 
and when going from lying to sitting.  He denied abdominal 
pain and gastrointestinal symptoms of constipation.

On physical examination there was no inguinal hernia 
appreciated.  The veteran did have a well-healed scar 
measuring approximately 6 centimeters in the right groin that 
was well hidden in the groin crease.  The scar was barely 
visible.  There was no pain to palpation of the scar.  He did 
comment on a mild dull sensation along the scar.  There was 
no tenderness o palpation.  There was no evidence of bulge 
with strain or cough on examination.  There was no adherence 
to underlying tissue and the texture was regular.  The scar 
was not unstable and there was no elevation or depression.  
The scar was noted to be superficial with no underlying 
tissue damage.  There was no inflammation, edema, or keloid 
formation and the color of the scar was slightly pinker in 
comparison to the surrounding skin.  There was no limitation 
of motion or function caused by the case and no 
disfigurement.  

The veteran did have a large ventral hernia.  Examination on 
sitting revealed a 6 by 6 cm. bulge just superior and to the 
left of the umbilicus.  On standing, it measured 4 by 5 cm.  
On lying and going to a sitting position, there was a large 
herniation noted extending 17 cm. superior to the umbilicus 
and is measured as 12 cm. at its widest point.  The ventral 
hernia was soft with mild tenderness to palpation when the 
veteran was straining and lifting his head from the 
examination table in the lying position.  The main complaint 
of the veteran was the appearance of the large hernia.  There 
was no pain with cough and no pain once he was in the sitting 
position after lying.  There was some mild discomfort noted 
on the motion of going from lying to sitting.

The examiner diagnosed the veteran with status post surgical 
repair. Five times, for right inguinal hernia without 
evidence of recurrence with a well-healed scar and a large 
reproducible ventral hernia.

III.  Pertinent Law and Regulations

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2005).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2005).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (2005); see also Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

The January 2004 rating decision on appeal granted service 
connection for right inguinal hernia, with scar and assigned 
an initial disability rating of 10 percent.  Where as in this 
case an award of service connection for a disability has been 
granted and the assignment of an initial rating for that 
disability is disputed, separate ratings can be assigned for 
separate periods of time based on the facts found; in other 
words, the ratings may be "staged."  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  A disability may require re-
rating in accordance with changes in a veteran's condition.  
It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  See 38 C.F.R. § 4.1 (2005).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

IV.  Reasons and Bases

The record shows that the veteran underwent right inguinal 
hernia repair in March 1956 while in service.  The RO 
assigned an initial rating of 10 percent for a right inguinal 
hernia repair with scar.  The veteran contends that the 
current assignment does not adequately compensate him for his 
disability.

With regard to the residual scar from the inguinal hernia 
repair, the Board notes that the criteria for evaluating 
scars were amended during the course of this appeal.  See 67 
Fed. Reg. 49,596 (Jul. 31, 2002); 67 Fed. Reg. 58,448-9 
(Sept. 16, 2002) (codified at 38 C.F.R. § 4.118).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 
Vet. App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the 
Board has the duty to adjudicate the appellant's claim under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  See VAOPGCPREC 7-2003.

Prior to August 30, 2002, a 10 percent evaluation was 
provided for scars that were superficial, tender, or painful 
on objective demonstration under 38 C.F.R. § 4.118, 
Diagnostic Code 7804; or scars that were superficial, poorly 
nourished with repeated ulcerations under 38 C.F.R. § 4.118, 
Diagnostic Code 7803.

The revised rating criteria, similarly, provide a 10 percent 
rating for superficial scars that are painful on examination.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  For a 
scar that is not on the head, face, or neck to be rated 
higher than 10 percent, the scar would have to have an area 
exceeding 12 square inches or 77 square centimeters, or there 
would have to be limitation of function of a body part 
affected by the scar.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (2005).

The VA examination conducted in October 2002 noted the 
veteran had a slight sliding type hernia that was small and 
hard to detect.  The area was not enlarged and there was no 
evidence of edema or induration.  The right inguinal hernia 
scar was noted to be slightly tender.

The VA examination conducted in May 2005 revealed that the 
veteran had a well-healed scar measuring approximately 6 cm. 
in the right groin that was well hidden in the groin crease.  
The scar was barely visible and there was no pain to 
palpation of the scar.  The veteran commented on a mild dull 
sensation along the scar.  There was mild tenderness to deep 
palpation along the scar but no pain with the scar itself.  
There was no adherence to underlying tissue and the texture 
was regular.  The scar was not unstable and there was no 
elevation or depression.  The scar was superficial without 
underlying tissue damage, inflammation, edema or keloid 
formation.  There was no limitation of motion or function 
caused by the scar and no disfigurement.

The evidence reveals that the current 10 percent evaluation 
for the residual scar from right inguinal hernia repair, best 
represents the veteran's disability picture.  See 38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for a rating in excess of 10 percent for the residual scar 
from inguinal hernia repair at any time during the appeal 
period, and the claim is denied.

With regard to the claim for a compensable evaluation for the 
status post right inguinal hernia, a noncompensable 
evaluation is warranted for a small reducible inguinal 
hernia; for one that is without true hernia protrusion; and 
for any preoperative inguinal hernia that is remediable.  A 
10 percent evaluation is appropriate for a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia, or an 
un-operated irremediable hernia, that is not well supported 
by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  When there are bilateral inguinal hernias and 
both are compensable, the more severely disabling hernia is 
evaluated and 10 percent is added for the second hernia.  See 
38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).

Although the veteran has reported multiple right inguinal 
hernia repairs since 1956, the totality of the evidence does 
not support a claim of entitlement to a compensable 
evaluation.  The October 2002 VA examination determined that 
the veteran had undergone right inguinal hernia repair four 
times and mesh had been placed in the right inguinal hernia 
area in 1994.  The examiner did not see any real evidence of 
a disability, however, the examiner was unable to determine 
what level this patient had pain.  It was the examiner's 
opinion that the veteran's inflammation and pain were related 
to his right inguinal hernia.  The May 2005 VA examiner noted 
that there was no inguinal hernia appreciated on examination.  
The examiner diagnosed the veteran status post surgical 
repair five times of the right inguinal hernia without 
evidence of recurrence.

The veteran's condition satisfies the criteria for a 
noncompensable rating, but does not reflect a recurrent 
postoperative hernia that is readily reducible and well 
supported by a truss or belt.  

The Board finds that the preponderance of the evidence is 
against the claim for a compensable rating for status post 
right inguinal hernia repair at any time during the appeal 
period, and the claim is denied.  The benefit of the doubt 
doctrine is not for application with regard to the claims 
considered in this appeal because the preponderance of the 
evidence is against those claims.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Whether the tenderness experienced by the veteran is due to 
the hernia itself or due to the scar from multiple repairs is 
unclear.  However, the aforementioned regulations do allow 
for the continuation of a 10 percent evaluation for scars 
that are tender to palpation.  Resolving doubt in favor of 
the veteran, the claim is continued as 10 percent disabling.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2005).  However, the Board believes that 
the regular schedular standards applied in the current case 
adequately describe and provide for the veteran's symptoms 
and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
The Board does not find that the veteran's case outside the 
norm so as to warrant consideration of the assignment of an 
extraschedular rating.  Referral of this matter for 
consideration under the provisions of 38 C.F.R. § 3.321 is 
not warranted.  See Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet. App. 94-96 (1996).  


Additionally, the veteran does not assert that the schedular 
rating is inadequate to evaluate this condition, and has not 
reported, nor does the evidence suggest marked interference 
with employment or frequent periods of hospitalization.  
Therefore, the Board does not find circumstances, warranting 
remand for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for this condition.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66,749 
(1996).




ORDER


Entitlement to an initial evaluation in excess of 10 percent 
for service-connected right inguinal hernia, with scar, is 
denied.




____________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


